/
Case 7:19-cr-02353 Document1 Filed on 11/09/19 in TXSD Page 1 of 1

United States District Co
AO 91 (Rey 8/01) _ Criminal Complaint ‘ Southern District of io

ribiciy

United States District Court - NOV - 9 2019
SOUTHERN DISTRICT OF TEXAS , Dayict 5

McALLEN DIVISION

UNITED STATES OF AMERICA
Vv. CRIMINAL COMPLAINT

Efrain Rangel-Jimenez

Case Number: M-19-2742-M

|AE YOB: 1986
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

* knowledge and belief. On or about November 7, 2019 in ___ Starr County, in
the Southern District of Texas

 

(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary of
Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title __8 __ United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Border Patrol Agent_ and that this complaint is based on the
following facts:

Efrain Rangel-Jimenez was encountered by Border Patrol Agents near Roma, Texas on November 7, 2019. The investigating .agent
established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered
the United States on November 7, 2019, near Roma, Texas. Record checks revealed the defendant was formally deported/excluded from
the United States on July 8, 2019 through Brownsville, Texas. Prior to deportation/exclusion the defendant was instructed not to return
to the United States. without permission from the U.S, Attorney General and/or the Secretary of Homeland Security.

| declare under penalty of perjury that the statements in this complaint are true and correct. Executed on November 9, 2019.

Continued on the attached sheet and made a part of this complaint: [ ves [x|No

_ Submitted by reliable electranic means, sworn to and attested

telephonically per Fed. R. Cr.P.4.1,and probable cause found on: 1S] Maria Guerrero

Signature of Complainant

November 9, 2019 3:48 p.m. Maria Guerrero Border Patrol Agent

Peter E. Ormsby , U.S. Magistrate Judge LZ 22 é z Oa.

Name and Titie of Judicial Officer Signature of Judicial Officer

 

 

 

 

 
